IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                  :   No. 434 WAL 2015
                                               :
                    Respondent                 :
                                               :   Petition for Allowance of Appeal from
                                               :   the Unpublished Memorandum and
              v.                               :   Order of the Superior Court at No. 365
                                               :   WDA 2015 entered on October 22,
                                               :   2015, affirming the Judgment of
CHARLES EDWARD BROOKS,                         :   Sentence of the Fayette County Court of
                                               :   Common Pleas at No. CP-26-CR-
                    Petitioner                 :   0000386-2014 entered on February 17,
                                               :   2015


                                          ORDER



PER CURIAM

      AND NOW, this 3rd day of January, 2018, the Petition for Allowance of Appeal is

GRANTED, LIMITED TO the issues set forth below. Allocatur is DENIED as to all

remaining issues. The issues, as stated by Petitioner, are:


      1. Is it unconstitutional to require [Petitioner] to register for a lifetime when
         said registration requirement exceeds the statutory maximum penalty
         for [Petitioner’s] offense?

      2. Is the Adam Walsh Statute unconstitutional in requiring the [Petitioner]
         to register for a lifetime?


      The judgment of sentence is VACATED, and the matter is REMANDED to the

Superior Court for reconsideration in light of Commonwealth v. Muniz, 164 A.3d 1189

(Pa. 2017).